DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed 03/24/2020, are acknowledged.  Claims 1-13 are pending in this action.  Claims 4-7 and 11-13 have been amended.  Claims 1-13 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/GB2017/052105, filed July 18, 2017, which claims benefit of foreign priority to GB1618863.3, filed November 8, 2016 and to GB1612562.7, filed July 20, 2016.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Specification
The specification is objected to because of the following informalities:  
The specification comprises symbols and/or acronyms, e.g., “Fe@FeO” (Pages 1, 5-6, 8), “RF” (Page 2), without clear definition.  The acronym/symbol should be given once in parenthesis after the first use of the full term, and then the acronym/symbol is used alone thereafter if needed. Clarification is required.
In description to Figure 1(a) the phase “present invention; and” should be corrected to “present invention.” (Page 5).  Appropriate correction is required.  

Information Disclosure Statement
The information disclosure statement, filed 02/04/2019, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1-8 and 10-13 are objected to because of the following informalities:  
It is suggested that in claim 1 the term “in which” is corrected to “wherein
The acronym “MNH” recited in claims 2 and 11 should be removed, because said acronym is not used in subsequent claims.  
The claim 3 comprises the typographic error “A composition according to claim 2” that needs to be corrected to “The composition according to claim 2”.  Similar is applied to claims 4-8, 10-13.  
The claims 4 and 12 comprise the typographic error “15nm” that needs to be corrected to “15 nm”.
The claim 6 comprises the typographic error “one or more of:” that needs to be corrected to “one or more of”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 1 recites the limitation “selected from one or more Fe or an alloy Fe/Co” that is unclear.  In the present case, it is unclear what does the term “one or more Fe
The claim 2 recites the limitation “material containing one or more isolated nanoparticles” that is not reasonably clear.  Does this limitation imply the presence of at least one nanoparticle that is not in aggregation with other nanoparticles present in the claimed material OR in pores (as an example)?  Similar is applied to claims 7 and 10.  Clarification is required.   
The claim 4 recites the limitation “the nanoparticles are around 15 nm in size” that is not reasonably clear.  First, it is unclear what particle size should be measured – radius, diameter.  Second, where a claimed value (i.e., particle size) varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Without knowing these parameters, the metes and bounds of the claimed subject matter cannot be determined.  Similar is applied to claim 12.  Clarification is required.
The claim 7 recites the limitation "grinding the film", but does not teach the presence of a film in the disclosed structure (see claims 1 and 7).  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claims cannot be determined.
The claim 9 provides for “a method of reducing the agglomeration of nanoparticles in liquid by isolating a plurality of nanoparticles of a matrix material” that is unclear, because said claim does not set forth any steps involved in the claimed method, i.e., how this method is actually practiced.  Clarification is required.  
The claims 6 and 9 recite the term “biocompatible oxides”.  To this end, it is noted that the instant specification does not provide a clear definition what is understood in biocompatible oxide”.  Therefore, the scope of the instant claim is not reasonably clear.  Clarification is required.  
The claim 11 provides for the powder according to claim 1 for the use in treatments of tumors that is unclear, because it is unclear what structure and/or method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP 2173.05(q).  
Claims 3 and 8 are rejected as being dependent on rejected independent claims 1 and 2 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al., WO2004/064921A1 (cited in IDS; hereinafter referred to as Jones).
Jones teaches microparticle composition(s) comprising nanomagnetic particles and a matrix, wherein said microparticle composition(s) have a size of about 100 nm to about 200 microns (i.e., nanoscale grains; Claim 3; Abstract; Page 5, Lns. 22-26), and wherein: 
said nanomagnetic particles are distributed through the matrix in such a way as the particles are not in contact with each other (i.e., isolated; Page 9, Ln. 24 – Page 10, Ln. 2 as applied to claims 1 and 2);
(ii) said nanomagnetic particles comprise a magnetic core of Fe, Co, oxides of these, or mixtures thereof (Claims 9-11; Page 11, Lns. 4-10) and having a size of less than 50 nm, preferably 1-40 nm (Page 11, Lns. 11-14 as applied to claims 4-6 shell).
(iii)  matrix is biocompatible (Page 12, Lns. 12-19) and made of biodegradable material such as polyglycolide, chitosan, dextran (Page 15, Lns. 6-10 as applied to claims 6 and 9).
Jones teaches that said compositions can be prepared in form of powder or in a liquid form (Page 17, Lns. 3-9 as applied to claim 1, 3), and further can be used for treating diseased tissue (e.g., cancerous tumor) by selectively targeted hyperthermia (Title; Page 5, Lns. 16-21; Page 6, Lns. 7-16; Page 14, Lns. 16-21; Example 3 as applied to claims 2 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., WO2004/064921A1 (cited in IDS; hereinafter referred to as Jones), in view of Oprea et al., Langmuir, 2015, 31(51):13813-13820 (cited in IDS; hereinafter referred to as Oprea).
The teaching of Jones is outlined above.  Jones does not teach the preparation of powder comprising nanoparticles and matrix by using ultra-high vacuum process (claims 7-8, 10 and 12-13). 
Oprea teaches compositions comprising nanoparticles having a mean diameter of about 10 nm; a metallic Fe core and an iron oxide shell further surrounded by a second PEG shell, and specifically teaches the preparation of said compositions by ultra-high vacuum (UHV) method (Abstract; Page 13814, right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultra-high vacuum process taught by Oprea preparing the compositions comprising nanoparticles as taught by Jones.  One would do so with expectation of beneficial results, because Oprea teaches that said method allows avoiding oxidation of a particular elements, providing a narrow particle size distribution, and facilitating the dispersion of prepared nanoparticles in aqueous media (Page 13814, left; 13819, left).  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2015/070036A1 (cited in IDS) - teaches a plurality of isolated nanoparticles dispersed within a silica matrix that further encased in a gold shell (Abstract). 
hyperthermia treatment of tumors that include microparticles having a size of 500-1000 nm and comprising (i) biocompatible/biodegradable matrix material, e.g., PLGA, PEG dimethacrylate; and (ii)  super-paramagnetic iron oxide nanoparticles having a size of 5-20 nm that are uniformly distributed (i.e., isolated) within said matrix (Claims 1, 5; Para. 0045-0046, 0114-0117, 0137-0138, 0178).
US 2012/0003321A1 (cited in IDS) – teaches microparticles that can be dispersed in water; have a particle size of 0.3-5 μm, and comprise dextran/matrix and magnetic nanoparticles (comprising Fe2O3) having a size of 5-30 nm (Claims 1-3, 18) and their use for treatment of tumor.  
EP 0000 667A1 (cited in IDS) - teaches magnetic iron oxide nanoparticles (15-20 nm) uniformly dispersed in a microsphere (Page 18). 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615